      CASE 0:20-cv-01788-NEB-BRT Document 15 Filed 08/19/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 Emmanuel S. T.,                                     Civ. No. 20-1788 (NEB/BRT)

                      Petitioner,

 v.                                                              ORDER

 William Barr, Chad Wolf, Peter Berg,
 Eric Holien, and Matt Akerson,

                      Respondents.



      IT IS HEREBY ORDERED that:

      1.    Respondents are directed to file an answer to the petition for a writ of

habeas corpus of Petitioner Emmanuel S. T. (Doc No. 1)—within 20 days of this Order’s

date—certifying the true cause and proper duration of Petitioner’s confinement and

showing cause why the writ should not be granted in this case.

      2.    Respondents’ answer should include:

            a.     Such affidavits and exhibits as are needed to establish the lawfulness

                   and correct duration of Petitioner’s incarceration, in light of the

                   issues raised in the petition;

            b.     A reasoned memorandum of law and fact fully stating Respondents’

                   legal position on Petitioner’s claims;

            c.     Respondents’ recommendation on whether an evidentiary hearing

                   should be conducted in this matter; and
     CASE 0:20-cv-01788-NEB-BRT Document 15 Filed 08/19/20 Page 2 of 2




             d.     A substantive response to Petitioner’s Motion for Temporary

                    Restraining Order (Doc. No. 3).

      3.     If Petitioner intends to file a reply to Respondents’ answer, he must do so

within 20 days of the date when the answer is filed. Thereafter, no further submissions

from either party will be permitted, except as authorized by Court order.



  Dated: August 19, 2020                        s/ Becky R. Thorson
                                                BECKY R. THORSON
                                                United States Magistrate Judge




                                            2
